United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF AGRICULTURE,
FARMERS HOME ADMINISTRATION,
Lares, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-223
Issued: June 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 24, 2011 appellant filed a timely appeal from the June 22, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her request
for reconsideration on the grounds that it was not timely filed and failed to establish clear
evidence of error. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this decision. Because more
than one year has elapsed between the last OWCP merit decision dated August 5, 1996 and the
filing of the appeal, the Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly determined that appellant’s reconsideration request
was not timely filed and failed to establish clear evidence of error.
1
2

5 U.S.C. §§ 8101-8193.

For OWCP decisions issued prior to November 19, 2008, a claimant has up to one year to file a Board appeal.
See 20 C.F.R. § 501.3(d)(2). For OWCP decisions issued on or after November 19, 2008, a claimant has 180 days
to file a Board appeal. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
This case has previously been before the Board. By decision dated May 27, 1998, the
Board affirmed OWCP decisions dated March 18 and August 5, 1996 which found appellant did
not meet her burden of proof to establish that she sustained an injury in the performance of duty
on October 14, 1994.3 The Board noted that on October 14, 1994 appellant slipped and fell on a
flooded floor; however, she did not submit sufficient medical evidence to establish that she
sustained an employment injury due to this incident. The Board noted that the record did not
contain any statement or medical evidence around the time of the October 14, 1994 fall which
indicated that appellant reported hitting her head during the fall. In a May 29, 2008 order
remanding the case, the Board found that the record was incomplete and remanded the case for
reconstruction and proper assemblage of the record.4 By decision dated November 8, 2010, the
Board affirmed a November 3, 2009 OWCP decision which found appellant’s request for
reconsideration was untimely filed and failed to present clear evidence of error.5 The facts and
the circumstances of the case as set forth in the Board’s previous determinations are incorporated
herein by reference.
In a May 20, 2011 letter, appellant requested reconsideration. She noted the history of
her case and stated that she had a valid claim. Appellant asserted that she submitted sufficient
evidence establishing causal relation and on the error made. She asserted that the medical
evidence she submitted was probative and OWCP erred by failing to undertake the proper
development on remand. Appellant referenced previously submitted reports from her physicians
which addressed the causal relationship of her physical and emotional conditions and argued that
they were supportive of her claim. She argued that she was not subject to time limitations and
the clear evidence of error standard as she was a disabled worker and was under a disability by
the time OWCP denied her claim. Appellant contended that the employer and OWCP committed
numerous errors in the handling of her claim and that there is missing documentation from the
record. She argued that OWCP did not request the necessary information from her physicians or
her and erred by making a determination on her case with insufficient information. Appellant
argued that OWCP acted unreasonably and erred in denying a valid claim. No new evidence was
submitted.
By decision dated June 22, 2011, OWCP denied appellant’s request for reconsideration
on as it was not timely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA.6 It will not review a decision denying or terminating a
3

Docket No. 97-853 (issued May 27, 1998).

4

Docket No. 08-491 (issued May 29, 2009), order denying petition for recon. (issued December 2, 2008).
Appellant appealed from September 11 and November 7, 2007 OWCP decisions that found that her requests for
reconsideration were untimely and did not present clear evidence of error.
5

Docket No. 10-526 (issued November 8, 2010).

6

5 U.S.C. § 8128(a).

2

benefit unless the application for review is filed within one year of the date of that decision.7 In
implementing the one-year time limitation, OWCP’s procedures provide that the one-year time
limitation period for requesting reconsideration begins on the date of the original OWCP
decision. However, a right to reconsideration within one year accompanies any subsequent merit
decision on the issues.8
When an application for review is untimely, OWCP undertakes a limited review to
determine whether the application presents clear evidence that OWCP’s final merit decision was
in error.9 Its procedures state that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s
application for review shows clear evidence of error on the part of OWCP.10 In this regard,
OWCP will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.11
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record, and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to raise a substantial question as to the correctness of OWCP’s decision. The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP, such that OWCP abused its discretion in denying merit review in
the face of such evidence.12
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. Its procedures provide that the one-year time limitation period for
requesting reconsideration begins on the date of the original OWCP decision.13 However a right
7

20 C.F.R. § 10.607; see also D.K., 59 ECAB 141 (2007).

8

Veletta C. Coleman, 48 ECAB 367 (1997). Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).
9

A.F., 59 ECAB 714 (2008).

10

E.R., Docket No. 09-599 (issued June 3, 2009).
Reconsiderations, Chapter 2.1602.3 (January 2004).

Federal (FECA) Procedure Manual, Part 2 -- Claims,

11

D.G., 59 ECAB 455 (2008).

12

Id. See James R. Mirra, 56 ECAB 738 (2005).

13

Supra note 8; D.G., 59 ECAB 734 (2008); Robert F. Stone, 57 ECAB 292 (2005).

3

to reconsideration within one year also accompanies any subsequent merit decision on the
issues.14 The most recent merit decision was the Board’s May 27, 1998 decision. Appellant had
one year from the date of this decision to make a timely request for reconsideration. As she did
not file her request until May 20, 2011, it was filed outside the one-year time period.
As her request was untimely, appellant must submit evidence or argument that shows
clear evidence of error in OWCP’s decision denying her claim. The term clear evidence of error
is intended to represent a difficult standard.15 Appellant’s request would have to establish on its
face that OWCP’s denial of her claim was erroneous. As noted, the occurrence of the
employment incident on October 14, 1994, when she slipped and fell on a flooded floor, has
been accepted. The claim was denied because there was insufficient medical evidence to
establish that the accepted slip and fall caused left hip, back, right knee or other medical
conditions. Appellant’s statements do not raise a substantial question as to the correctness of
OWCP’s decision in denying her claim as they do not address the reason that the claim was
originally denied, insufficient medical evidence. Although she asserts that her claim was
improperly developed and that OWCP committed errors, she has not submitted sufficient
supporting evidence that is so positive, precise and explicit that it manifests on its face that
OWCP committed an error in denying her request for merit review.16
The medical evidence referenced by appellant is also insufficient to establish clear
evidence of error. While she reference reports which addressed causal relationship and argued
that it was supportive of her claim, OWCP previously weighed this evidence and found it
insufficient to establish causal relationship. Appellant also presented arguments which were
repetition of her previous statements involving missing documentation and errors she believed
the employing establishment and OWCP committed in the handling of her claim. These
arguments were previously considered and, as previously noted, failed to address the reason
OWCP denied her claim, the lack of causal relation and the need to submit medical evidence
based on an accurate history of the injury. Appellant did not submit any new medical evidence
or legal arguments sufficient to raise a substantial question as to the correctness of OWCP’s
decision. To establish clear evidence of error, the evidence submitted must be positive, precise
and explicit and must manifest on its face that OWCP committed an error.17 Appellant did not
submit such evidence. Consequently, OWCP properly denied appellant’s reconsideration request
as it does not establish clear evidence of error.

14

See F.R., Docket No. 09-575 (issued January 4, 2010) (evidence that is not germane to the issue on which the
claim was denied is insufficient to demonstrate clear evidence of error).
15

D.L., Docket No. 08-1057 (issued June 23, 2009); Joseph R. Santos, 57 ECAB 554 (2006).

16

Robert F. Stone, supra note 13.

17

Id.

4

The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied her May 20, 2011 request for reconsideration.18
Appellant’s arguments on appeal largely reiterate her previous statements and request for
reconsideration. She focuses on what she believes is missing documentation (both medical and
administrative) from the record and numerous errors which she believed the employing
establishment and OWCP committed in handling her claim. As previously noted, these
arguments do not establish clear evidence of error. It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and failed
to present clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the June 22, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

18

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without
reopening the case for a review on the merits).

5

